DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to the claims have been recorded.

Response to Arguments
Applicant’s arguments filed on 9/30/2021 have been fully considered but they are not persuasive.

Regarding Applicant’s Arguments 
Applicant argues that amendments have been made to “no longer recite the terms at issue”.   Examiner notes that the amendments of “a controller configured to” recites a new terms at issue that invokes 112(f).

Applicant’s arguments are based on the new amendments made to the claims and are addressed in full with the rejections and notes to the new amendments. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a controller configured to in claim 1-7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  As recited in Applicant’s specifications paragraph 25, a controller programmed to or a controller unit configured or programmed to control each part of the vehicle comprising.  A controller as described is known in the art as hardware.  As such the claims have been examined as recited in paragraph 25. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada US 10,353,394.

Regarding claim 1, Takada teaches a driving support apparatus comprising: 

A controller configured to:

perform a collision avoidance assist control for avoiding a collision with another vehicle, on a first vehicle; (Takada Fig.20; driving action determination unit 423 in Vehicle 1a. Also Col.1 line 43; The driving action determination unit 430 determines the driving actions that allow the vehicles to avoid collision with each other in the driving situations)

 obtain surrounding information including information about a second vehicle, which has a possibility of colliding with the first vehicle, and (Takada Col1, line 55 acquiring driving situations of vehicles [more than]that may collide with each other [other vehicles are the surrounding information])

information about a third vehicle, which does not have a possibility of colliding with the first vehicle when the third vehicle maintains travel within a current third vehicle travel lane and the first vehicle maintains travel within a current first vehicle travel lane, the third vehicle having has a possibility of colliding with the second vehicle; (Takada Fig. 5 Third vehicle does not have possibility of colliding with first Vehicle. Fig. 11 and Col. 1, line 55 acquiring driving situations of vehicles [Vehicle 1, 2, and 3]). Examiner notes that although Takada teaches multiple embodiments, none of the embodiments are mutually exclusive. (Takada Col.14 Line. 28; Although the driving assistance device and the driving assistance method have been described by way of embodiments, the present disclosure is not limited to the above embodiments.  Various modifications and improvements, such as a combination or substitution with some or all of other embodiments, are possible within the scope of the present disclosure.) 

(Takada Fig.12 Vehicle 3 movement production acceleration and deceleration based Vehicle 2 acceleration and deceleration [acceleration and deceleration is where or not the second vehicle changes a travel aspect] based on Vehicle 1 acceleration deceleration.  Also Col. 9 line 66; FIG. 12 is a diagram showing a plurality of combinations of driving actions that can avoid collision in the driving assistance scene shown in FIG. 11.  In FIG. 12, the driving action determination unit 130 generates two combinations of driving actions that can avoid collision among the vehicles 1, 2, and 3 in the driving situation in which the vehicle 1, which is going to turn right at the intersection 52, may collide with the vehicle 2 or 3.)

 (i) not perform the collision avoidance assist control for avoiding the collision with the second vehicle based on a prediction result that the second vehicle changes the travel aspect due to the presence of the third vehicle, and (Takada Fig. 13; The driving action determination unit 130 assigns scores (based on a perdition result; see Takada FIG. 3); The driving action determination unit 130 can select the best combination of driving actions for the drivers 1a, 2a, and 3a by selecting the combination having the maximum score from the two combinations. Also Takada Col.8 line 28; the driving action determination unit 130 selects "watching for cross traffic" [not to perform the collision avoidance but just watching for cross traffic] as the best driving action of the driver 1a.)

 (Takada Fig. 13; The driving action determination unit 130 assigns scores (see Takada FIG. 3); The driving action determination unit 130 can select the best combination of driving actions for the drivers 1a, 2a, and 3a by selecting the combination having the maximum score from the two combinations. Also Col.8 line 28; the driving action determination unit 130 selects "lane changing to a lane 22" [perform the collision avoidance] as the best driving action of the driver 2a.)

Regarding claim 2, Takada teaches all of the limitations of claim 1 and further teaches, wherein said controller is further configured to:

 calculate, from the surrounding information, at least one of a first time to collision, which is a time required for the second vehicle to arrive at a collision point at which the second vehicle possibly collides with the third vehicle, and (Takada Col.4 line 54; driving situation of the vehicles that may collide with each other. The 60 driving situation management server 200 predicts a first arrival time at which a vehicle 1 [or second vehicle] will reach the intersection,)

a second time to collision, which is a time required for the third vehicle to arrive at the collision point, and (Takada Col.4 line 63; a second arrival time at which  the  vehicle  2  [or third vehicle] will  reach  the  intersection.)

predict whether or not the second vehicle changes the travel aspect due to the presence of the third vehicle, on the basis of the at least one time to collision. 
(Takada Col.4 Line 59; using the current driving situations (position information, behavior information, peripheral information, etc.) of the vehicles, the driving situation management server 200 detects the driving situations of the vehicles that may collide with each other) Also (Takada Fig.3 and Col.5 Line 41; The driving characteristics management server 300 digitizes the collected driving characteristics of the drivers and holds the digitized scores in the driving characteristics storage unit 310.)
It is noted that all the vehicles 1-3 are giving a score based on the outcome of acceleration, deceleration, stopping, and lane changing to predict the best possible outcome of all vehicles.  It is also noted that the driving assistance ECU 400 may be mounted on any of the vehicles other than the vehicle 1 such as the vehicles 2 and 3. and as such the vehicle numbering and point of view can be interchanged. Takada Col.13 line 3.

Regarding claim 5, Takada teaches all of the claim limitations of claim 1 and further teaches,

wherein said controller is further configured to determine, from the surrounding information, whether or not the third vehicle (Takada Fig. 14 Vehicle 3 or Fig. 17 Vehicle 2)  yields to the second vehicle and allows the second vehicle (Takada Fig. 14 Vehicle 2 or Fig. 17 Vehicle 3) to pass to a side of the first vehicle (Takada Fig. 14 Vehicle 1 or Fig. 17 Vehicle 1) at a position of a collision point at which the second vehicle possibly collides with the third vehicle (Takada Fig.14 and Fig. 15 lane change; Col.11 Line 53 driving assistance scene in which a vehicle changes the lane)[lane change is possibly collision point], and 

said predictor is configured (i) to predict that the second vehicle (Takada Fig. 14 Vehicle 2) does not change the travel aspect due to the presence of the third vehicle (Takada Fig.14 Vehicle 3) [Vehicle 2 does not need to change the travel aspect due to the presence of vehicle 3 which is behind vehicle 2] if it is determined that the third vehicle (Takada Fig.14 Vehicle 3) [Vehicle 3 allows vehicle 2 because Vehicle 3 is in the same lane and further behind] (Takada Fig. 14 Vehicle 2) to pass to the side of the first vehicle (Takada Fig. 14 Vehicle 1) [ Vehicle 2 is allowed to pass vehicle 1 on a side by vehicle 3], and 

 (ii) to predict that the second vehicle changes the travel aspect (Takada Fig. 14 Vehicle 2 Acceleration See Fig.15 Vehicle 2 driving action) due to the presence of the third vehicle if it is determined that the third vehicle does not (Takada Fig.14 Vehicle 3[Vehicle 3 is behind Vehicle 2, Vehicle 2 may not stop because of Vehicle 3 which is in the same lane]) yield to the second vehicle and allows the second vehicle (Takada Fig.14 Vehicle 2) to pass to the side of the first vehicle. (Takada Fig.14 Vehicle 2 passes Vehicle 1 on the side).  It is noted that all the vehicles 1-3 are giving a score based on the outcome of acceleration, deceleration, stopping, and lane changing to predict the best possible outcome of all vehicles. Additionally there are additional scenarios and combinations based on the situation that may also work with a lower score see Fig. 19. It is also noted that the driving assistance ECU 400 may be mounted on any of the vehicles other than the vehicle 1 such as the vehicles 2 and 3; and as such the vehicle numbering and point of view can be interchanged. Takada Col.13 line 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takada as applied to claim above, and further in view of Yamadaji 20040049343.

Regarding claim 3, Claim 3 is rejected using the same rejections as made to claim 1 with the addition of wherein said controller is programmed to control said executor to perform the collision avoidance assist control for avoiding the collision with the second vehicle if a distance between a position of the first vehicle and a position of the second vehicle is less than a first Takada teaches all of the limitations of claim 1 but does not explicitly teach wherein said controller is programmed to control said executor to perform the collision avoidance assist control for avoiding the collision with the second vehicle if a distance between a position of the first vehicle and a position of the second vehicle is less than a first predetermined distance, even when it is predicted that the second vehicle changes the travel aspect due to the presence of the third vehicle.   However examiner maintains that it was well known in the art at the time the invention was filed as taught by Yamadaji.  Regarding wherein said controller is programmed to control said executor to perform the collision avoidance assist control for avoiding the collision with the second vehicle if a distance between a position of the first vehicle and a position of the second vehicle is less than a first predetermined distance, even when it is predicted that the second vehicle changes the travel aspect due to the presence of the third vehicle. Yamadaji teaches wherein said controller is programmed to control said executor to perform the collision avoidance (Yamadaji Fig.4; S8 Yes form S7, Collision avoidance) assist control for avoiding the collision with the second vehicle (Yamadaji Fig.1; Vehicle 1a) if a distance between a position of the first vehicle (Yamadaji Fig.1; Vehicle 1b) and a position of the second vehicle is less than a first predetermined distance (Yamadaji Fig.4 S7 inter-vehicle distance meet predetermined condition? Also para 65; It is then checked if the calculated inter-vehicle distances are equal to or smaller than a predetermined distance, If it is determined that these conditions are met, a collision avoidance measure is taken (S8)), even when it is predicted that the second vehicle changes the travel aspect due to the presence of the third vehicle. (Yamadaji Fig.1; Vehicle 1c and Fig.4 6 and para 64, inter-vehicle distances are calculated with reference to the map information on the basis of the determined positions of the self vehicle and the vehicles before and after [Fig.1 Vehicle 1c] the self vehicle (S6).) It is noted that the spacing may be adjusted before and after each vehicle based on the distance and velocity of each vehicle.  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Takada in view of Yamadaji such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of taking collision avoidance measures when conditions of predetermined distance is met Yamadaji Para 65. 

Regarding claim 4, Claim 4 is rejected using the same rejections as made to claim 1 with the addition of, wherein said controller is programmed to control said executor not to perform the collision avoidance assist control for avoiding the collision with the second vehicle  if a distance between a position of the first vehicle and a position of a collision point at which the second vehicle possibly collides with the third vehicle is greater than or equal to a second predetermined distance, even when it is predicted that the second vehicle does not change the travel aspect due to the presence of the third vehicle. Takada teaches all of the limitations of claim 1 but does not explicitly teach wherein said controller is programmed to control said executor not to perform the collision avoidance assist control for avoiding the collision with the second vehicle  if a distance between a position of the first vehicle and a position of a collision point at which the second vehicle possibly collides with the third vehicle is greater than or equal to a second predetermined distance, even when it is predicted that the second vehicle does not However examiner maintains that it was well known in the art at the time the invention was filed as taught by Yamadaji.  Regarding, wherein said controller is programmed to control said executor not to perform the collision avoidance assist control for avoiding the collision with the second vehicle  if a distance between a position of the first vehicle and a position of a collision point at which the second vehicle possibly collides with the third vehicle is greater than or equal to a second predetermined distance, even when it is predicted that the second vehicle does not change the travel aspect due to the presence of the third vehicle. Yamadaji teaches, wherein said controller is programmed to control said executor not to perform the collision avoidance (Yamadaji Fig.4; S10, No form S7, No Collision avoidance) assist control for avoiding the collision with the second vehicle (Yamadaji Fig.1 ; Vehicle 1a)  if a distance between a position of the first vehicle (Yamadaji Fig.1; Vehicle 1b) and a position of a collision point at which the second vehicle possibly collides (Yamadaji Fig.1 ; Vehicle 1a)  with the third vehicle (Yamadaji Fig.1 ; Vehicle 1a)  is greater than or equal to a second predetermined distance, even when it is predicted that the second vehicle does not change the travel aspect due to the presence of the third vehicle. (Yamadaji Para 65; if it is determined in step S7 that the conditions are not met (from para 65 distances are equal to or [not smaller i.e. greater than] smaller than a predetermined distance], the flow returns to step S1.) It is noted that the spacing may be adjusted before and after each vehicle based on the distance and velocity of each vehicle.  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Takada in view of Yamadaji such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of [or not to] take collision avoidance measures when conditions of predetermined distance is [not] met Yamadaji Para 65.

Regarding claim 6, Takada and Yamadaji teaches all of the limitations of claim 3 and Takada further teaches, wherein the controller is further configured to not perform the collision avoidance assist control for avoiding the collision with the second vehicle when it is predicted that the second vehicle changes the travel aspect due to the presence of the third vehicle and the distance between the position of the first vehicle and the position of the second vehicle is not less than the first predetermined distance (Takada Col.13 Line 30, the driving situation management server 200 predicts whether there is the vehicle 2, which may [or may not] collide with the vehicle 1, based on a predetermined collision prediction method.)  Also Takada Fig.5 and Fig.6. Col.7. line 50; FIG. 6 is a diagram showing an example of a method for generating a plurality of combinations of driving actions that can avoid collision in the driving assistance scene shown in FIG. 5.; Fig.6 option Vehicle 1 deceleration; Vehicle 2 has option of acceleration or lane change, vehicle 3 not affected so does not perform the collision avoidance. All three vehicles have controllers “the controllers” for each of the vehicles.  The vehicles are interchangeable based on location.  Fig.5 and 6, vehicle 3 does not perform collision action as opposed to Fig.11 and 12 where all three vehicles are affected and all three vehicles perform collision avoidance. See claim 7.  Furthermore, Fig.6 id based on predetermined distance, i.e. movement. 

Regarding claim 7, Takada and Yamadaji teaches all of the limitations of claim 4 and Takada further teaches, wherein the controller is further configured to perform the collision avoidance assist control for avoiding the collision with the second vehicle when it is predicted that the second vehicle does not change the travel aspect due to the presence of the third vehicle and the distance between the position of the first vehicle and the distance between the position of the first vehicle and the position of the collision point at which the second vehicle possibly collides with the third vehicle is not greater than or equal to the second predetermined distance. (Takada Col.13 Line 30, the driving situation management server 200 predicts whether there is the vehicle 2, which may collide with the vehicle 1, based on a predetermined collision prediction method.) Also (Takada Fig.11 and 12; All three vehicles perform collision avoidance).  Logic applied to claim 6 also holds true for claim 7. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/SIHAR A KARWAN/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664